al @<>…

Date - Nov. 28, 2015

/

Re; Response to findings of fact `»
and conclusions of law by

RECEWED
.the trial court. CoURTOFCRIM|NA||_R.Z\PPE/ALS

DEC 02 20?5

Dear Clerk"of the Court of €riminal Appeals;
I `received a white card a`- couple weeks ago stating that*?\b€lACOSta,C|erk
"This is to advise that the Court has denied without written
order the application for writ of habeas corpus ®NATHENhln
FINDINGS OE THE TRIAL COURT WITHOUT A HEARING»; l am NOT a

.lawyer, therefore l rely on the integrity of the clerk.of the
trial court to appropriately file the documentation which l
send him/her¢ ln this particular situation.“¢ The record is
clear that the trial court adopted-the_State's findings and
conclusions only FOUR DAYS after having been drafted... Long
b€fOt§ I received a copy of the State'sJCourtHs decisions; ie

' findings and conclusions. I was NOT given a chance to make a.
rebuttal to the court”s ruling before it was adopted. l only
received a copy about a week or so later. However, once l
did receive a copy of their findings in hand, l immediatelyiy
drafted and mailed my rebuttal to the findings / conclusions
as well as a motion for an extention of time to address the
issues, 'and an objection to»the trial court's;"premature"
adoption of the_ findings which completely deprived me an
opportunity to rebut the State/Gourt s claim that every issue
l had filed was meritlessw lt appears; and l have been told
as of late... that the trial court clerk”s are notorious for
withholding rebuttals such as mine, and either sending them,
to the Court of Criminal Appeals in an untimely mannner, or
slmply not forwarding th¢mmfor considerat-ion at all. When
they are not forwarded l am told the_Court of Griminal Apoea
Appeals takes that as the appellant's exceptance/agreement
that the issues are meritless.v lt is my belief that the
trial court clerk-failed`to forward my rebuttal to your court
thereby resulting in a denial w/o written order based on the
TRIAL COURT EIND£NGS WITHOUT A HEARING.5 Please advise me as
to whether you received`my findings of facts/conclusions of

law in this cause as soon as.possible. Over

lf you dont have it, then it wasent considered when the Court of
Criminal Appeals reviewed and dismissed my issues without review.
lf you indeed receive it. Inwould certainly like to be advised as
to why my issues did not even merit a hearing. Something.has
gone terribly wrong here. l need to get to the bottom of this as
quickly as possible. Please send me a-copy of the findings of
facts and conclusions of law REBUTTAL l filed with the trial sour
Lcourt`clerk. lf/the clerkss are withholding such documents
lthereby causing dismissal of pro se applicant"s ll.O7's I'm sure
the Court of Criminal Appeals would be interested in correcting
that matter. All l can do at this point is rely on YOU as the
clerk of the Court of Criminal Appeals to help me get to the
bottom of this. lt is my understanding that the clerks of the
trial do not work for the DA. And thereby should not be in any
way, shape or form attempting to assist in protecting their city
convictions. lf you dont have a copy of it, they withheld it.
I'll need to file another writ to get this situation straighted
out so I can get theereview of my issues that l should have got
in the first place. Thank you very much Sir/Ma'am for any help
or light you can shed on this matter.' l have no intention to
remain silent if the trial court clerk.has withheld my rebuttal

thus causing my issues to be denied a hearing/review on the

 

 

merits. »
Respectful'l-y;'. JU//’Z¢@/'@.€
j ADEDJI 0. ADEKEYE
TDCJ. NO. 1829923
' w~ 44 _ TRALL'CT. NO.~1349025rA~
Ferguson Unit WRTSA, OOZ-Ol

lZlZO Savage Dr.
Midway. TX. 75852